Exhibit 10.1

Execution Version

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (this “Amendment”) is effective as of
March 6, 2017 (the “Amendment Effective Date”), by and among Lyondell Chemical
Company, a Delaware corporation (the “Company”), LyondellBasell Industries N.V.,
a public limited liability company formed under the laws of The Netherlands (the
“Parent Company”), and Bhavesh (Bob) V. Patel (the “Executive” and, together
with the Company and the Parent Company, the “Parties”).

W I T N E S S E T H:

WHEREAS, the Company and Executive entered into that certain Employment
Agreement dated December 18, 2014 but effective as of January 12, 2015 (the
“Agreement”);

WHEREAS, the Parties desire to amend the Agreement in the manner reflected
herein;

WHEREAS, the Compensation Committee of the Supervisory Board of the Parent
Company has approved the amendment of the Agreement in the manner reflected
herein; and

NOW, THEREFORE, in consideration of the premises and mutual covenants and
conditions herein, the Parties, intending to be legally bound, hereby agree as
follows, effective as of the Amendment Effective Date:

1.    Term of Employment. Section 1 of the Agreement is hereby deleted and
replaced in its entirety with the following (with all capitalized terms having
the meaning originally ascribed thereto in the Agreement):

“1. Term of Employment.

(a) The Company agrees to employ Executive, and Executive agrees to be employed
by the Company, pursuant to the terms and conditions of this Agreement. The term
of Executive’s employment by the Company pursuant to this Agreement shall
commence as of the Effective Date of this Agreement and shall expire on
December 31, 2018, subject to earlier termination in accordance with Section 4
hereof (the “Initial Term”).

(b)    Subject to earlier termination in accordance with Section 4 hereof, the
term of Executive’s employment pursuant to the terms of this Agreement shall
continue in accordance with the terms of this Agreement for additional one-year
terms (each, a “Renewal Term”), after the Initial Term, unless either the
Company or Executive provides written notice of termination to the other party
at least 90 days (120 days for notice provided by Executive) before the
commencement of a Renewal Term (“Notice of Non-Renewal”), in which case the term
of employment shall terminate as of the 90th day (120th day in the case of
notice provided by Executive) immediately following the giving of such notice
unless an earlier termination date is agreed to by the parties (the period
during which Executive is employed hereunder is referred to as the “Term”).”



--------------------------------------------------------------------------------

2.    Base Salary. Section 3(a) of the Agreement is amended to reflect a Base
Salary at an annualized rate of $1,500,000, beginning on January 1, 2017.

3.    Annual Bonus. Section 3(b) of the Agreement is amended to reflect a target
bonus amount of not less than 160% of Executive’s then current Base Salary.

4.    LTI Awards. Section 3(c)(i) of the Agreement is amended to reflect that
Executive’s LTI Awards granted each fiscal year during the Term shall have an
aggregate value of not less than 750% of the amount of Executive’s then current
Base Salary, and shall otherwise be determined in accordance with the provisions
of Section 3(c)(i) of the Agreement.

5.    Severance Multiples. Section 4(c)(ii) of the Agreement is hereby deleted
and replaced in its entirety with the following (with all capitalized terms
having the meaning originally ascribed thereto in the Agreement):

“(ii)    A lump sum severance payment in an amount equal to the sum of
Executive’s then current annual Base Salary and Executive’s target Annual Bonus
for the year of termination (the “Annual Compensation Amount”) multiplied by
1.50 (or in the event of an applicable termination of employment during a
Protection Period (as defined below), a severance payment in the amount equal to
2.50 times the Annual Compensation Amount), payable on the 60th day following
the Date of Termination;”

6.    Counterparts. This Amendment may be executed in one or more facsimile,
electronic or original counterparts, each of which shall be deemed an original
and both of which together shall constitute the same instrument.

7.    Ratification. All terms and provisions of the Agreement not amended
hereby, either expressly or by necessary implication, shall remain in full force
and effect. From and after the date of this Amendment, all references to the
term “Agreement” in this Amendment or the original Agreement shall include the
terms contained in this Amendment.

[Signatures begin on next page.]

 

2



--------------------------------------------------------------------------------

Execution Version

The Parties have executed this Amendment to Employment Agreement effective as of
the Amendment Effective Date.

 

LYONDELLBASELL INDUSTRIES N.V. By:  

/s/ Jeffrey Kaplan

Name:   Jeffrey A. Kaplan Title:   Executive Vice President and   Chief Legal
Officer LYONDELL CHEMICAL COMPANY By:  

/s/ Jeffrey Kaplan

Name:   Jeffrey A. Kaplan Title:   Executive Vice President and   Chief Legal
Officer EXECUTIVE

/s/ Bhavesh Patel

Bhavesh (Bob) V. Patel

 

3